Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT

 

This Confidential Separation Agreement (“Agreement”), dated as of July 6, 2020,
is entered into between ViewRay, Inc., a Delaware Corporation, together with its
existing and future subsidiaries and controlled affiliates (“ViewRay”), and
Shahriar Matin (“Executive”) and hereby modifies the severance and other related
provisions of that certain Employment Agreement entered into between ViewRay and
Executive dated July 22, 2018 (as amended December 20, 2018, the "Original
Agreement").  Unless otherwise defined herein, any capitalized terms used in
this Agreement shall have the meaning set forth in Annex A attached hereto.

 

         WHEREAS, ViewRay and Executive previously entered into the Original
Agreement which, under certain defined circumstances, provided varying levels of
severance payments and benefits in the event of Executive's separation of
employment from ViewRay.

 

WHEREAS, as a result of the international COVID-19 pandemic and the
circumstances related thereto, ViewRay must enact certain cost containment and
preservation measures including, but not limited to, reducing executive level
headcount.

 

WHEREAS, in order to implement such measures while also maintaining maximum
organizational capability and preserving optionality in the event the
international business environment recovers more rapidly than expected, ViewRay
has designed a severance program that allows impacted executives to continue
working during their severance period in exchange for enhanced severance
payments and benefits.

 

WHEREAS, the executive severance program is hereafter referred to as the
"Impacted Teammate Program".  One of the primary goals of the design and
development of the Impacted Teammate Program is to provide each affected
executive a severance opportunity that meets or exceeds that provided under
their Original Agreement.

 

WHEREAS ViewRay and Executive intend the terms and conditions of this Agreement
to govern all issues related to the Executive's employment and separation from
the ViewRay; and

 

         NOW, THEREFORE, in consideration of the mutual promises made herein,
ViewRay and Executive (collectively referred to as the "Parties") hereby agree
as follows:

 

1.

Severance Payments and Other Benefits to Executive.  Pursuant to the terms of
this Agreement, Executive is being provided with certain severance and other
benefits to which the Executive would not otherwise be entitled. In
consideration of the promises by Executive stated in this Agreement, which
include but are not limited to the Executive agreeing to enter into certain
restrictive covenants, a general release of claims after Executive’s effective
termination date in the form attached hereto as Exhibit A (hereafter, the
“Release”), and promise of confidentiality, ViewRay shall provide to Executive
the payments and benefits set forth in paragraph 2 below (collectively the
“Severance Package”).

2.

Impacted Teammate Program.  As set forth above, the Impacted Teammate Program is
designed to provide Executive multiple options in terms of the severance
payments and other benefits available to Executive as a result of Executive's
selection and inclusion in the Impacted Teammate Program.  The terms and
conditions of the available options are set forth below.

a.Decline Impacted Teammate Program.  In the event Executive elects to not
participate in the Impacted Teammate Program and therefore not agree to the
terms and conditions of this Agreement, Executive will remain subject to the
Original Agreement and shall be entitled to receive

 

--------------------------------------------------------------------------------

 

the severance payments and other benefits provided thereunder, subject to
Executive's full and continued compliance with the terms and conditions set
forth thereunder.

b.Participation in Impacted Teammate Program.  In the event Executive elects to
participate in the Impacted Teammate Program, the terms and conditions of the
Program are set forth below.

i.Continued Employment at Regular Pay During Severance Period.  Executive will
remain employed in Executive's current role for up to twelve (12) months
following the date of full execution of this Agreement (hereafter, the
"Severance Period").  Executive will be compensated at Executive's full 2020
base salary of $16,918.27 per regular bi-weekly pay period for work performed
during the Severance Period.  After the first six (6) months of the Severance
Period, ViewRay and Executive may mutually agree to a reduced (i.e., 75%) work
schedule designed to allow Executive flexibility to engage in efforts to find
alternative employment.  Any such agreed upon work schedule reduction will not
result in any reduction in Executive's work-related compensation during the
Severance Period.  All payments hereunder are subject to all applicable
deductions and withholdings as required by federal, state, and local laws.

ii.Annual Incentive Plan.  In the event Executive remains employed in
Executive's current role for the entire 2020 calendar year (through and
including December 31, 2020), Executive will be eligible for his or her full
Annual Incentive Plan ("AIP") or other such target bonus payout on the date such
AIP or other such target bonus payments are made to other eligible ViewRay
employees.  Notwithstanding anything to the contrary under this Agreement, in
the event Executive resigns his or her employment during the Severance Period or
is terminated without Cause, the provisions of Section 6.2 of his Original
Agreement shall govern the payout of Executive’s bonus under this Agreement, in
lieu of AIP. In the event Executive is eligible for both a target bonus and AIP,
this section only entitles Executive to receive the greater of the two payout
amounts.

iii.Accelerated Restricted Stock Unit Vesting.  In the event Executive remains
employed in Executive's current role for the entire Severance Period (at either
100% or a reduced work schedule during the second six (6) months of the
Severance Period, as set forth above), ViewRay agrees to vest all of Executive's
then unvested Restricted Stock Units ("RSUs") pursuant to the authority granted
under Sections 3.5 and 3.05 of those certain Restricted Stock Unit Award
Agreements related to Executive's 2015 Restricted Stock Unit Award Grant Notice
and 2018 Restricted Stock Unit Award Grant Notice (the "RSU Agreements").  

In the event Executive is terminated with Cause under paragraph 2.b.viii below
prior to the passage of six (6) months of the Severance Period, Executive will
forfeit all then unvested RSUs.  

In the event Executive is terminated with Cause under paragraph 2.b.viii below
after the passage of six (6) months of the Severance Period but prior to the end
of the Severance Period, ViewRay, pursuant to the above referenced authority in
the RSU Agreements, agrees to vest Executive's then unvested RSUs prorated on a
six-month basis up to the date of such termination, e.g. if such termination
occurred three (3) months following the beginning of the second six (6) months
of the Severance Period, the pro-rata amount would equal fifty percent (50%) of
Executive’s then unvested RSUs.

In the event Executive resigns his or her employment during the Severance Period
or is terminated without Cause, the vesting provisions of Section 6.2 under his
Original Agreement shall govern the vesting of Executive’s RSUs (however, such
provision shall be limited to RSU vesting

2

--------------------------------------------------------------------------------

 

and shall not pertain to vesting of any other form of equity grants made to
Executive, e.g., incentive option awards).

iv.Stock Options, Equity Grants, and Merit Increases.  All of Executive's
unvested stock options will be forfeited as of the date of the full execution of
this Agreement.  Executive shall have one (1) year from his or her termination
date, regardless of the timing of such termination during or at the conclusion
of the Severance Period, to exercise Executive's vested stock
options.  Additionally, subject to the provisions of paragraph 2.b.x below,
Executive will not be eligible for either a 2020/2021 merit increase or
ViewRay's Q1 Annual Equity Grant.

v.Benefits and COBRA.  Executive will remain eligible for all ViewRay benefits
Executive was eligible to receive immediately prior to the full execution of
this Amended Agreement.  Such benefits include, but are not limited to,
ViewRay’s group health insurance plan.  Upon Executive's termination of
employment, regardless of the timing of such termination during the Severance
Period, to the extent Executive timely and properly elects health insurance
continuation coverage under ViewRay’s group health insurance plan for Executive
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), ViewRay
shall pay for the cost of the monthly COBRA premium for continuing health
insurance coverage for Executive (the “COBRA Reimbursement”) until the earliest
of: (i) twelve (12) months from Executive's termination date; (ii) the date
Executive is no longer eligible to receive COBRA continuation coverage under
ViewRay’s group health insurance plan; and (iii) the date on which Executive
secures other employment.  If ViewRay’s making the COBRA payment under this
paragraph would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act (the “ACA”), or result in
the imposition of penalties under the ACA and the related regulations and
guidance promulgated thereunder, the Parties agree to reform this paragraph in a
manner as is necessary to comply with the ACA.

vi.401k Contributions.  Executive may continue to contribute his or her own
funds to his or her 401k plan during any period of continued employment during
the Severance Period.  If ViewRay elects to reinstate the contribution matching
program on or after January 1, 2021 or issues a make-up contribution for any
lost matching contributions from 2020, Executive will benefit equally from such
elections as all other ViewRay employees to the extent Executive remains
employed when such elections go into effect.

vii.ViewRay's Without Cause Termination of Executive During Severance
Period.  In the event Executive's employment is terminated during the Severance
Period by ViewRay without Cause, Executive shall be entitled to receive the
number of months of severance pay remaining in the Severance Period. For the
sake of clarity, if ViewRay terminates Executive's employment after three (3)
months of the Severance Period, Executive will be entitled to an additional nine
(9) months of severance pay.  Similarly, if ViewRay terminates Executive's
employment without Cause after nine (9) months of the Severance Period,
Executive will be entitled to an additional three (3) months of severance
pay.  All payments hereunder are subject to all applicable deductions and
withholdings as required by federal, state, and local laws and Executive will
receive such severance pay for the remainder of the Severance Period via
ViewRay's regular bi-weekly pay schedule.  

The following terms and conditions shall also apply in the event of ViewRay's
without Cause termination of Executive during the Severance Period: (a)
Executive will be eligible for the COBRA Reimbursement as set forth in paragraph
2.b.v above; (b) Executive will be eligible for his or her 2020 AIP or target
bonus opportunity in accordance with Section 2.B.ii above (c) regardless of the
timing of ViewRay's without Cause termination during the Severance Period, the
vesting provisions of Section 6.2 under Executive’s Original Agreement shall
govern the vesting

3

--------------------------------------------------------------------------------

 

of Executive’s RSUs (however, such provision shall be limited to RSU vesting and
shall not pertain to vesting of any other form of equity grants made to
Executive, e.g., incentive option awards); and (d) regardless of the timing of
ViewRay's without Cause termination during the Severance Period, Executive shall
have one (1) year from the termination date to exercise Executive's vested stock
options.  

viii.Executive's Resignation During Severance Period.  In the event Executive
resigns his or her employment during the Severance Period with or without Good
Reason, Executive shall be entitled to receive the remainder of his or her then
unpaid severance allowance under the Original Agreement.  Executive was entitled
to 12 months of severance pay under the Original Agreement.  For the avoidance
of doubt, if Executive resigns his or her employment during the Severance Period
after three (3) months of the Severance Period, Executive will be entitled to an
additional nine (9) months of severance pay.  Similarly, if Executive resigns
his or her employment during the Severance Period, after nine (9) months of the
Severance Period, Executive will be entitled to an additional three (3) months
of severance pay.  All payments hereunder are subject to all applicable
deductions and withholdings as required by federal, state, and local laws and
Executive will receive such severance pay for the remainder of the Severance
Period via monthly installments.  

In the event of Executive's resignation during the Severance Period: (a)
Executive will be eligible for the COBRA Reimbursement as set forth in paragraph
2.b.v above.

In the event of Executive's resignation during the Severance Period Executive
will be eligible for his or her 2020 AIP or target bonus opportunity in
accordance with Section 2.B.ii above.

With regard to Executive's unvested RSUs, if Executive resigns prior to the
passage of the Severance Period, the terms of Section 2.b.iii above shall apply;
and regardless of the timing of Executive's resignation during the Severance
Period, Executive shall have one (1) year from the termination date to exercise
Executive's vested stock options.  

ix.Change in Control During Severance Period.  In the event ViewRay closes a
Change in Control transaction while Executive remains employed during the
Severance Period, Executive shall have the option to either (a) remain subject
to the terms and conditions of the Impacted Teammate Program under this
Agreement or (b) revert to and become subject to the Change in Control
termination and severance provisions as set forth in Executive's Original
Agreement.

x.General Release of Claims.  As set forth in paragraph 1 above, ViewRay will
provide Executive the Release, in the form attached hereto at Exhibit A, on the
date of his or her termination, whenever the termination takes place either
during the Severance Period or after the expiration of the Severance Period, and
Executive will thereafter have the number of days set forth therein to consider
and execute the Release.  Executive hereby acknowledges and agrees that his or
her entitlement to the payments and benefits set forth in this paragraph 2 are
fully contingent upon Executive's execution and non-revocation of the
Release.  In the event Executive fails to execute the Release after the
effective date of his or her termination, Executive will be required to
immediately pay back and/or return all payments and benefits theretofore
received as consideration under this Agreement and ViewRay will be thereafter
relieved of any obligation to pay or provide any additional pay or benefits
hereunder.

xi.Continued Employment After Severance Period.  In the event ViewRay offers to,
and Executive accepts, continued employment to Executive after the expiration of
the Severance Period, ViewRay will perform an individual assessment of
Executive's forfeited compensation

4

--------------------------------------------------------------------------------

 

variables during the Severance Period.  Such an assessment may consider, amongst
other things, (a) eligibility for a 2020/2021 merit increase (including a
make-whole true-up), (b) applicable 2021 AIP participation, (c) 401k matching
contribution true-up, (d) 2021 Annual Equity Grant participation and normal
vesting thereunder, and (e) reinstatement of the terms and conditions of the
Original Agreement.

Executive hereby acknowledges and agrees that his or her entitlement to the
payments and benefits set forth in this paragraph 2 are fully contingent upon
Executive’s execution and subsequent non-revocation of the RELEASE, a form of
which is attached as Exhibit A hereto, after Executive’s effective termination
date.

Except as expressly provided in this Agreement, or an accrued benefit to which
Executive is already entitled, Executive will not receive any additional
compensation, bonus, severance, commissions, or other benefits after the
Separation Date.  Notwithstanding the foregoing, ViewRay will not oppose any
application for unemployment insurance, although ViewRay will respond truthfully
to any inquiries relating to such application. Further, nothing in this
Agreement shall impact Executive’s rights to any vested retirement benefits.
Executive acknowledges that payment of any amounts to, or on behalf of,
Executive under this Agreement does not, in any way, extend the period of
employment or continuous service beyond the last day of employment or confer any
other rights or benefits other than what may be set forth expressly herein.

3.

Taxes and Indemnification.  Executive agrees to pay any and all taxes (other
than payroll taxes) found to be owed from the Severance Package or other
payments made pursuant to this Agreement and to indemnify and hold ViewRay
harmless for any federal, state and local tax liability, including taxes,
interest, penalties or the like, and required withholdings, which may be or is
asserted against or imposed upon the Released Parties by any taxing authority
based upon any amounts paid to Executive as a result of Executive's non-payment
of taxes of such amounts for which Executive is legally responsible.  Executive
understands and agrees that any necessary tax documentation may be filed by
ViewRay with regard to any payments made pursuant to this Agreement.  Executive
and ViewRay acknowledge that nothing herein shall constitute tax advice to the
other Party.

4.

Confidentiality and Non-Solicitation.

a.Protection of Confidential and Proprietary Information.  The Executive agrees
not to disclose, sell or transfer to any person, firm, corporation, association
or other entity, at any time in the future, any confidential, proprietary and
trade secret information concerning ViewRay or its affiliates, including, but
not limited to any and all information regarding: (i) business plans and
strategies; (ii) business contacts; (iii) research and development; (iv)
computer programs, software, applications, directories, databases, passwords and
access codes; (v) confidential personnel matters unrelated to wages, hours, or
other terms and conditions of employment; (vi) operation methods and
information, and accounting, financial and planning techniques; (vii) operating,
administrative and training materials; (viii) marketing and sales strategies,
materials and information; and (ix) any other trade secret or non-public
financial, licensing, or marketing information relating to ViewRay or its
affiliates (collectively, “confidential and/or proprietary information”).  The
Executive also agrees not to use, at any time in the future, any confidential
and/or proprietary information of ViewRay or its affiliates for her own purposes
and/or benefit, whether for personal or business reasons. Further, whether or
not the Executive signs this Agreement, and notwithstanding the Executive’s
separation from employment, the Executive agrees to abide by all of ViewRay’s
policies, rules and procedures that relate to the protection of confidential
and/or proprietary

5

--------------------------------------------------------------------------------

 

information and hereby affirms and acknowledges he or she remains subject and
bound by the terms and conditions of that certain Employee Confidential
Information and Invention Assignment Agreement dated July 22, 2018 by and
between Executive and ViewRay ("Confidentiality Agreement").  The Executive
agrees that ViewRay’ confidential and/or proprietary information is: (a) is
valuable, special and a unique asset of ViewRay; (b) provides ViewRay with a
substantial competitive advantage; and (c) is a legitimate business interest
justifying the need for the restrictions in this paragraph.

b.           Federal Defend Trade Secrets Act Notice. The Executive shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that: (i) is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. 
Should the Executive file a lawsuit against the Company for retaliation for
reporting a suspected violation of law, the Executive may disclose the trade
secret to the Executive’s attorney and use the trade secret information in the
court proceeding, if the Executive: (a) files any document containing the trade
secret under seal; and (b) does not disclose the trade secret, except pursuant
to court order.

c.        Non-Solicitation.  In order to assure the protection of the ViewRay's
confidential and/or proprietary information (which, by definition above,
includes ViewRay's trade secrets), for a period of one (1) year following
Executive's termination date, Executive shall refrain from the following:

 

i.inducing or attempting to induce any of ViewRay's clients, customers,
distributors or suppliers to reduce the level of business with or to cease or
refrain from doing business with ViewRay, or in any way materially interfere
with relationships between ViewRay and any such client, customer, distributor or
supplier;

 

ii.inducing, attempting to induce, or proselyting for hire or any other purpose,
any of ViewRay's employees or agents, and shall not attempt to alienate any such
persons from ViewRay, or otherwise attempt to interfere, to ViewRay's detriment,
with the relationship between ViewRay and such person; or

 

iii.interfering with any contracts or business relationships or prospective
business relationships between ViewRay and any third party, including without
limitation, third-party vendors, suppliers and distributors.

 

Executive shall retain the right to use his or her knowledge for his or her own
benefit, including but not limited to working with contacts, consultants, or
people met during the course of employment and engaging in employment in a
similar industry, without disclosing ViewRay's confidential and/or proprietary
information.

 

d.Return of Confidential and/or Proprietary Information.  On or immediately
following the Separation Date, the Executive shall return to ViewRay all
documents reflecting confidential and/or proprietary information belonging to
ViewRay which are in the Executive’s possession or under the Executive’s control
and shall not retain any copies or other reproductions, or extracts thereof,
whether paper or electronic, thereafter.  

e.         Confidentiality of Agreement.  The Executive agrees not to disclose
at any time in the future any of the terms of this Agreement, except that the
Executive may disclose the terms of this Agreement: (i) as may be required by
law; (ii) to any taxing authority, such as the IRS; (iii) to a

6

--------------------------------------------------------------------------------

 

court of competent jurisdiction for purposes of enforcement of, or for
demonstrating a breach of this Agreement; and, (iv) to the Executive’s spouse,
attorney and/or tax and financial advisors, provided that the individual first
agrees to keep this information confidential.  The Executive acknowledges and
agrees that any other disclosure regarding the terms of this Agreement would
constitute a material breach of the Agreement.  

f.       Response to Subpoenas.  If the Executive is compelled by legal subpoena
or court order to provide information covered by this paragraph 4, prior to such
disclosure, the Executive will immediately provide a copy of such judicial order
or subpoena, by hand delivery and/or E-mail, to ViewRay, General Counsel, Email:
legalteam@viewray.com.  The Executive agrees to provide ViewRay with a
reasonable opportunity to intervene to assert what rights it may have to
non-disclosure, prior to any response to the order or subpoena.  However,
nothing in this paragraph is intended to, nor should be construed to limit the
Executive’s rights as outlined in paragraph 7 below.

5.

Non-Disparagement.  The Parties agree and warrant that at no time in the future
will any of them make any statements (orally or in writing, including, without
limitation, whether in fiction or nonfiction) or take any actions which in any
way disparage or defame the other, including any of the Released Parties (as
defined in the Release), or in any way, directly or indirectly, cause or
encourage the making of such statements, or the taking of such actions by anyone
else, including but not limited to other current or former executives of ViewRay
(except as outlined in paragraph 7 below).

 

6.

Incitement of Claims.  The Executive also agrees that the Executive will not
encourage or incite any person including, but not limited to, other current or
former Executives of ViewRay, to assert any complaint or claim in federal or
state court against ViewRay or any of the Released Parties (except as outlined
in paragraph 7 below).  

7.

Non-Interference.  Notwithstanding paragraphs 4, 5, and 6 above, nothing in this
Agreement shall be construed to prohibit the Executive from: (i) filing a charge
or participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or other federal, state or local government
agency charged with enforcement of any law; (ii)  reporting possible violations
of any law, rule or regulation to any governmental agency or entity charged with
enforcement of any law, rule or regulation; or (iii) making other disclosures
that are protected under whistleblower provisions of any law, rule or
regulation.  Notwithstanding the foregoing, by signing this Agreement and
subsequently signing the Release, a form of which is attached as Exhibit A, the
Executive acknowledges and agrees that the Executive waives not only the
Executive’s right to recover money or any other relief in any action the
Executive might commence against ViewRay or any of the Released Parties with
respect to the claims released in paragraph 2 of the Release, but also the
Executive’s right to recovery in any such action brought against ViewRay or any
of the Released Parties by any government agency or other party, whether brought
on the Executive’s behalf or otherwise.

8.

Breach.  The Executive acknowledges that if the Executive materially breaches
any provision of this Agreement or the Release and/or commences a suit or action
in contravention of this Agreement (except as outlined in paragraph 7 above) or
the Release, ViewRay’s obligations to pay the Severance Package shall
immediately cease and ViewRay shall be entitled to all other remedies allowed in
law or equity, including but not limited to the return of any payments made to
the Executive under this Agreement.  Further, nothing in this Agreement shall
prevent ViewRay from pursuing an injunction to enforce the provisions of
paragraphs 4, 5, and 6 above.  However, nothing

7

--------------------------------------------------------------------------------

 

in this paragraph regarding the return of monies is intended to, nor shall be
construed to abrogate any contrary rights under the ADEA.

 

9.

Non-Admission.  The Parties understand that the Severance Package and other
matters agreed to herein are not to be construed as an admission of or evidence
of liability for any violation of the law, willful or otherwise, by any entity
or any person.

 

10.

Severability.  If any provisions in this Agreement are held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.  

 

11.

Complete Agreement.  Any agreement to amend or modify the terms and conditions
of this Agreement must be in writing and executed by the Parties.  The Parties
agree that this Agreement sets forth all of the promises and Agreements between
them concerning the subject matter and that this Agreement supersedes all prior
and contemporaneous agreements, understandings, inducements or conditions,
express or implied, oral or written, regarding the subject matter, with the
exception of the Confidentiality Agreement and any other restrictive covenant
agreement(s) by and between Executive and ViewRay.  

 

12.

Sufficiency of Consideration.  Executive agrees that the Severance Package is
made in exchange for, and constitutes good and valuable consideration for
Executive's execution of this Agreement.  

13.

Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), including the
exceptions thereto, and shall be construed and administered in accordance with
such intent. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service, as a short-term deferral, or as a
settlement payment pursuant to a bona fide legal dispute shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, any
installment payments provided under this Agreement shall each be treated as a
separate payment. To the extent required under Section 409A, any payments to be
made under this Agreement in connection with a termination of employment shall
only be made if such termination constitutes a “separation from service” under
Section 409A. Notwithstanding the foregoing, ViewRay makes no representations
that the payments and benefits provided under this Agreement comply with Section
409A and in no event shall ViewRay be liable for all or any portion of any
taxes, penalties, interest, or other expenses that may be incurred by Executive
on account of non-compliance with Section 409A.

14.

Excess Parachute Payments.  In the event that: (i) any amount or benefit paid or
distributed to you pursuant to this Agreement, taken together with any amounts
or benefits otherwise paid or distributed to you (collectively, the “Covered
Payments”), are or become subject to the excise tax imposed under Section 4999
of the Internal Revenue Code of 1986, as amended, or any similar tax that may
hereafter be imposed (the “Excise Tax”), and (ii) it would be economically
advantageous to you to reduce such Covered Payments to avoid imposition of the
Excise Tax, the Covered Payments shall be reduced to an amount which maximizes
the aggregate present value (as determined in accordance with Section 280G(d)(4)
of the Code or any successor provision of the Code) of the Covered Payments
without causing the Covered Payments to be subject to the Excise Tax. The
reduction described herein shall only be made if the net after-tax amount to be
received by you after giving effect to the reduction will be greater than the
net after-tax amount that would be received by you without the reduction. You
shall in your sole discretion determine which and

8

--------------------------------------------------------------------------------

 

how much of the Covered Payments shall be eliminated or reduced consistent with
the requirements of this paragraph.

15.

Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the Parties’ representatives, agents, successors, assigns, heirs,
attorneys, affiliates, and predecessors.

16.

Enforcement.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, without regard to its choice of law
principles.  If either party breaches this Agreement or any dispute arises out
of or relating to this Agreement, the prevailing party shall be entitled to its
reasonable attorneys’ fees, paralegals’ fees and costs, at all levels.  THE
PARTIES SPECIFICALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY
SUCH ACTION.  However, nothing in this paragraph is intended to, nor shall be
construed to abrogate any contrary rights under the ADEA.

 

17.

Interpretation.  This Agreement shall be construed as a whole, according to its
fair meaning, and not in favor of or against any Party.  By way of example and
not in limitation, this Agreement shall not be construed in favor of the Party
receiving a benefit nor against the Party responsible for any particular
language in this Agreement.

18.

Integration.  Executive hereby acknowledges that this Agreement, constitutes the
entire agreement between the Parties pertaining to the subject matter hereof,
and supersede all prior or contemporaneous agreements and understandings among
Executive, ViewRay and any other Released Party, whether written or oral,
express or implied, with respect to the employment, termination and benefits of
Executive, with the exception of the Original Agreement (to the extent
contemplated herein, the Confidentiality Agreement, the Indemnification
Agreement between Executive and ViewRay with an effective date of July 22, 2018,
and any other restrictive covenant agreement(s) by and between Executive and
ViewRay.  

19.

Construction.  The Parties expressly acknowledge that they have had equal
opportunity to negotiate the terms of this Agreement and that this Agreement
shall not be construed against the drafter.

 

20.

Headings.  The headings contained in the Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

21.

Electronic Transmissions and Counterparts.  This Agreement may be executed in
several counterparts and by electronic transmissions (e-mail, facsimile and/or
scanner) and all so executed shall constitute one Agreement, binding on all the
Parties hereto, notwithstanding that the Parties are not signatories to the
original or same counterpart.

 

 

 

 

[Signature page to follow]

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

Executive acknowledges that he/she has read and understands the contents of this
Agreement, that he/she has received a copy of it and agrees to be bound by it.

 

 

EXECUTIVE:

 

 

________________________________

Date:  ___________________________

 

 

VIEWRAY, INC.

 

By:  ____________________________

Its:   ____________________________

 

________________________________

Date:  __________________________

 

 




10

--------------------------------------------------------------------------------

 

Annex A

“Cause” means:

 

(a)Executive’s willful failure to perform your duties (other than any such
failure resulting from incapacity due to physical or mental illness);

 

(b)Executive’s willful failure to comply with any valid and legal directive of
the person or entity to whom you report;

 

(c)Executive’s willful engagement in dishonesty, illegal conduct or gross
misconduct, which is, in each case, materially injurious to ViewRay or its
affiliates;

 

(d)Executive’s embezzlement, misappropriation or fraud, related to Executive’s
employment with ViewRay;

 

(e)Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude, if such felony or other crime is
work-related, materially impairs Executive’s ability to perform services for
ViewRay or results in material reputational or financial harm to ViewRay or its
affiliates; or

 

(f)Executive’s violation of a material policy of ViewRay.

 

For purposes of this definition, no act or failure to act on Executive’s part
shall be considered “willful” unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that Executive’s action or omission
was in the best interests of ViewRay.

 

“Change in Control” shall mean: (i) a sale of all or substantially all of the
assets of ViewRay and its subsidiaries taken as a whole or (ii) a merger,
consolidation or other similar business combination involving ViewRay, if, upon
completion of such transaction the beneficial owners of voting equity securities
of ViewRay immediately prior to the transaction beneficially own less than fifty
percent of the successor entity’s voting equity securities; provided, that
“Change of Control” shall not include a transaction where the consideration
received or retained by the holders of the then outstanding capital stock of
ViewRay does not consist primarily of (i) cash or cash equivalent consideration,
(ii) securities which are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any successor statute and/or (iii) securities
for which ViewRay or any other issuer thereof has agreed, including pursuant to
a demand, to file a registration statement within ninety days of completion of
the transaction for resale to the public pursuant to the Securities Act.

 

“Covered Period” means the period of time beginning on the first occurrence of a
Change in Control and lasting through the eighteen (18) month anniversary of the
occurrence of the Change in Control. The Covered Period shall also include the
ninety (90) day period before the occurrence of the Change in Control.

 

“Good Reason” means:

 

(a)a reduction in Executive’s base salary;

 

(b)a reduction in Executive’s target annual bonus opportunity;

 

(c)a relocation of Executive’s principal place of employment by more than fifty
(50) miles;

 

11

--------------------------------------------------------------------------------

 

(d)ViewRay’s failure to obtain an agreement from any successor to assume and
agree to perform the obligations in the same manner and to the same extent that
ViewRay would be required to perform, except where such assumption occurs by
operation of law; or

 

(e)a material, adverse change in Executive’s title, reporting relationship,
authority, duties or responsibilities (other than temporarily while Executive is
physically or mentally incapacitated or as required by applicable law).

 

“Qualifying Termination” means the termination of Executive’s employment during
the Covered Period either:

 

(a)by ViewRay without Cause; or

 

(b)by Executive for Good Reason.

 

A Qualifying Termination that occurs during the ninety (90) day period before
the first occurrence of a Change in Control will be deemed to occur upon the
occurrence of the Change in Control for purposes of this Agreement.

 

 

 




12

--------------------------------------------------------------------------------

 

Exhibit A

 

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”), dated as of _________ __,  20__, is
entered into between ViewRay, Inc., a Delaware Corporation., together with its
existing and future subsidiaries and controlled affiliates (“ViewRay”), and
________________ (“Executive”) (collectively, the “Parties”).  Unless otherwise
defined herein, any capitalized terms used in this Release shall have the
meaning set forth in the Amended and Restated Confidential Separation Agreement
("Agreement").

 

The Parties agree as follows:

 

1.

Separation of Employment.  Executive hereby acknowledges that Executive’s
employment with ViewRay is terminated effective _______ ___, 20__ (the
“Separation Date”).  Regardless of whether Executive enters into this Release,
ViewRay will pay Executive all accrued wages, earned and current-year accrued
but unused paid time off, through and including the Separation Date, less
applicable holdings, in accordance with ViewRay’s regular payroll practices or
earlier when required by applicable state law.  

2.

Release.  In exchange for the Severance Package (as defined in the Agreement),
Executive and Executive’s representatives, heirs, successors and assigns do
hereby completely release and forever discharge ViewRay and any present or past
affiliates of ViewRay, and its and their present and former shareholders,
officers, directors, members, agents, Executives, attorneys, insurers,
successors, and assigns (collectively, “Released Parties”) from all claims,
rights, demands, actions, obligations, liabilities, and causes of action of
every kind and character, known or unknown, mature or unmatured, which Executive
may now have or has ever had.  This release of claims includes, but is not
limited to, all claims arising out of Executive’s employment at ViewRay and the
termination of that employment, or the failure/refusal of any Released Party
hiring Executive, whether based on tort, contract (expressed or implied), or any
federal, state, or local law, statute, or regulation (collectively, Released
Claims”).  By way of example and not in limitation of the foregoing, Released
Claims shall include any claims arising under Title VII of the Civil Rights Act
of 1964; the Family and Medical Leave Act; the Post Civil War Civil Rights Acts
(42 USC §§ 1981-1988); the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967 (the “ADEA”) (this release is meant to comply with the
Older Workers Benefit Protection Act ("OWBPA"), 29 U.S.C. § 621 et seq., which
statute was enacted to, among other things, ensure that individuals forty (40)
years of age or older who waive their rights under the ADEA do so knowingly and
voluntarily); the Equal Pay Act; the Occupational Safety and Health Act; the
Americans with Disabilities Act; the Americans with Disabilities Act Amendments
Act of 2008; the Uniform Services Employment and Reemployment Rights Act; the
Davis-Bacon Act; the Walsh-Healey Act; the Executive Retirement Income Security
Act (other than claims with regard to vested benefits); the Contract Work Hours
and Safety Standards Act; Executive Order 11246; the Worker Adjustment and
Retraining Notification Act; 42 U.S.C. section 1981; and any state or local
statute, rule or regulation governing the employment relationship.  This release
further includes, any claims asserting breach of contract, breach of the
covenant of good faith and fair dealing, negligent or intentional infliction of
emotional distress, negligent or intentional misrepresentation, negligent or
intentional interference with contract or prospective economic advantage, fraud
or other tort claims, defamation, invasion of privacy, claims related to
disability, any and all claims for wages, commissions, compensation,
reimbursement, disbursements, bonuses, benefits, vacation, penalties and any
other claims arising under or related to laws or regulations relating to
employment.  Executive likewise releases the Released Parties for any and all
obligations for attorneys' fees,

13

--------------------------------------------------------------------------------

 

paralegals’ fees, and costs incurred in regard to the above claims, or
otherwise.  Executive further agrees that if any such claim is prosecuted in
Executive’s name before any court or administrative agency, Executive waives and
agrees not to take any award of money or other damages from such
suit.  Notwithstanding the foregoing, Released Claims shall not include any
workers’ compensation benefits, other claims which cannot be waived as a matter
of law, or Executive’s rights of indemnification and directors and officers
liability insurance coverage to which he was entitled immediately prior to the
Separation Date with regard to his service as an officer of ViewRay or
Executive's rights as a stockholder of ViewRay. This releases all waivable
claims, including those of which Executive is not aware and those not
specifically mentioned in this Release.  This Release applies to all claims
resulting from anything that has happened up through the date Executive signs
this Release.  Executive understands that this Release does not waive rights or
claims that may arise after the date that this Release is executed.  

3.

Waiver of Age Discrimination Claims.  Executive understands and agrees that, by
entering into this Release, (i) Executive is waiving any rights or claims
Executive might have under the ADEA; (ii) Executive has received consideration
beyond that to which Executive was previously entitled; (iii) Executive has been
and hereby is advised in writing to consult with an attorney before signing this
Release; (iv) Executive has not relied on any statement or promises by anyone
other than those contained in the written terms of this Release, and that
Executive has entered into this Release knowingly without reliance upon any
other representation, promise, or inducement that is not set forth herein; (v)
Executive has been offered the opportunity to evaluate the terms of this Release
for not less than twenty-one (21) days prior to Executive’s execution of the
Release, although Executive may choose to execute this Release sooner; and (vi)
Executive has a period of seven (7) days following Executive’s execution of this
Release in which Executive may revoke this Release (the “Revocation
Period”).  The Parties agree that any material or non-material changes made to
this Release after Executive receives this Release do not restart the running of
the 21-day period in which Executive may review this Release prior to signing
this Release.  Executive may revoke this Release by notifying ViewRay in writing
of Executive’s decision to revoke to General Counsel via email at
legalteam@viewray.com prior to the expiration of the Revocation Period, with the
original of the revocation sent via U.S. Mail to ViewRay, Inc., Attn: General
Counsel, 1595 Wynkoop St., Ste. 900, Denver, CO, 80202.  This Release shall
become enforceable on the eighth day after the Executive signs and delivers this
Release to ViewRay, provided Executive does not revoke or otherwise breach
Executive’s obligations hereunder prior to such time (the “Effective Date”).  

4.

Executive Representations.  Executive represents and warrants that Executive (i)
has been paid all compensation owed (including, but not limited to, overtime and
bonus compensation) and for all hours worked; (ii) has received all the leave
and leave benefits and protections for which Executive was eligible, pursuant to
the Family and Medical Leave Act or otherwise, and (iii) has not suffered any
on-the-job injury for which Executive has not already filed a claim.

5.

General Releases Extend to Both Known and Unknown, Suspected and Unsuspected
Claims (Applicable to California Executives Only).  Executive acknowledges that
he or she has read and fully understands the provisions of Section 1542 of the
California Civil Code, which provides:

 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

 

Executive intends the releases set forth in this Release to include all claims
encompassed by paragraph 2, whether known and/or unknown, to waive and
relinquish every right or benefit he or

14

--------------------------------------------------------------------------------

 

she has, had, or may have under California Civil Code section 1542, and intend
his or her release to extend to, and include without limitation all claims which
are presently unknown, unanticipated and/or unsuspected.  

 

Executive further acknowledges and agrees that California Labor Code section
206.5 is not applicable to the resolution of this matter.  That section provides
in pertinent part as follows:

 

 



No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wage has been made.

 

 

In connection with the foregoing, Executive acknowledges, agrees, represents and
warrants that, at all times relevant to Executive's employment with ViewRay,
Executive has been fully and properly paid for all time worked, or there is
otherwise a genuine, reasonable, and good faith dispute between the parties with
respect to same, and that, by this Release, Executive is releasing any claim to
entitlement for any recovery of any nature whatsoever arising out of any such
claim.

 

6.

Non-Interference.  Nothing in this Release shall be construed to prohibit the
Executive from: (i) filing a charge or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission or other
federal, state or local government agency charged with enforcement of any law;
(ii)  reporting possible violations of any law, rule or regulation to any
governmental agency or entity charged with enforcement of any law, rule or
regulation; or (iii) making other disclosures that are protected under
whistleblower provisions of any law, rule or regulation. Notwithstanding the
foregoing, by signing this Release, the Executive acknowledges and agrees that
the Executive waives not only the Executive’s right to recover money or any
other relief in any action the Executive might commence against ViewRay or any
of the Released Parties with respect to the claims released in paragraph 2
above, but also the Executive’s right to recovery in any such action brought
against ViewRay or any of the Released Parties by any government agency or other
party, whether brought on the Executive’s behalf or otherwise.

7.

No Claims Filed.  Executive affirms that Executive has not filed, has not caused
to be filed, and is not presently party to, any claims, causes of action,
lawsuits or arbitrations against any of the Released Parties in any forum.
Executive’s representation to same constitutes a material inducement for ViewRay
entering into this Release.  In the event that Executive has filed such a claim
or cause of action, it will be considered a material breach of the terms of this
Release.

8.

Acknowledgment.  The Executive acknowledges that the Executive has been advised
in writing to consult with an attorney before signing this Release and that the
Executive has been afforded the opportunity to consider the terms of this
Release and incorporated waiver of claims for a period of twenty-one (21) days
prior to its execution.  The Executive acknowledges that no representation,
promise or inducement has been made other than as set forth in this Release, and
that the Executive enters into this Release without reliance upon any
representation, promise or inducement not set forth herein.  The Executive
acknowledges and represents that the Executive assumes the risk for any mistake
of fact now known or unknown, and that the Executive understands and
acknowledges the significance and consequences of this Release.  The Executive
further acknowledges that the Executive has read this Release in its entirety;
that the Executive fully understands all of the terms of the Release and their
significance; and that the Executive has signed the Release voluntarily and of
the Executive’s own free will.  The Executive further affirms that, upon receipt
of her final paycheck on _____________, the Executive will have been paid and/or
have received all leave (paid or unpaid), base salary, bonuses, and all other
compensation and benefits to which the

15

--------------------------------------------------------------------------------

 

Executive may have been entitled from ViewRay through the Separation Date.  The
Executive further and specifically affirms that the Executive has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act and has not suffered any workplace injuries.

 

9.

Fiduciary Obligations/Cooperation: This Release in no way relieves the Executive
of any fiduciary obligations the Executive may owe to ViewRay.  The Executive
agrees to cooperate with ViewRay in any investigations, defenses to claims,
prosecution of claims, depositions, court appearances and all other inquiries of
the Executive which relate to services that the Executive performed for ViewRay.

 

10.

Breach.  The Executive acknowledges that if the Executive materially breaches or
threatens to materially breach any provision of this Release and/or commences a
suit or action in contravention of this Release (except as outlined in paragraph
6 above), ViewRay’s obligations to pay the Severance Package pursuant to the
Agreement shall immediately cease and ViewRay shall be entitled to all other
remedies allowed in law or equity, including but not limited to the return of
any payments made to the Executive under the Agreement.  Nothing in this
paragraph regarding the return of monies is intended to, nor shall be construed
to abrogate any contrary rights under the ADEA.

 

11.

Non-Admission.  The Parties understand that the entering into this Release, the
Severance Package provided under the Agreement and other matters agreed to
herein are not to be construed as an admission of or evidence of liability for
any violation of the law, willful or otherwise, by any entity or any person.

 

12.

Severability.  If any provisions in this Release, other than the waiver and
release provisions in paragraph 2, are held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force without being impaired or invalidated in any
way.  

 

13.

Transfer of Claims.  Executive represents and warrants that Executive has not
assigned, transferred, or purported to assign or transfer, to any person, firm,
corporation, association or entity whatsoever, any claims released
herein.  Executive agrees to indemnify and hold the Released Parties harmless
against, without any limitation, any and all rights, claims, warranties,
demands, debts, obligations, liabilities, costs, court costs, expenses
(including attorneys' fees, paralegals' fees and costs, at all levels), causes
of action or judgments based on or arising out of any such assignment or
transfer.  Executive further warrants that there is nothing that would prohibit
Executive from entering into this Release.

14.

Binding Effect.  This Release shall be binding upon and shall inure to the
benefit of the Parties’ representatives, agents, successors, assigns, heirs,
attorneys, affiliates, and predecessors.

15.

Enforcement.  This Release shall be governed by and construed in accordance with
the laws of the State of Colorado, without regard to its choice of law
principles.  If either party breaches this Release or any dispute arises out of
or relating to this Release, the prevailing party shall be entitled to its
reasonable attorneys’ fees, paralegals’ fees and costs, at all levels.  THE
PARTIES SPECIFICALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY
SUCH ACTION.  However, nothing in this paragraph is intended to, nor shall be
construed to abrogate any contrary rights under the ADEA.

 

16

--------------------------------------------------------------------------------

 

16.

Interpretation.  This Release shall be construed as a whole, according to its
fair meaning, and not in favor of or against any Party.  By way of example and
not in limitation, this Release shall not be construed in favor of the Party
receiving a benefit nor against the Party responsible for any particular
language in this Release.

17.

Construction.  The Parties expressly acknowledge that they have had equal
opportunity to negotiate the terms of this Release and that this Release shall
not be construed against the drafter.

 

18.

Headings.  The headings contained in the Release are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Release.

19.

Electronic Transmissions and Counterparts.  This Release may be executed in
several counterparts and by electronic transmissions (e-mail, facsimile and/or
scanner) and all so executed shall constitute one Release, binding on all the
Parties hereto, notwithstanding that the Parties are not signatories to the
original or same counterpart.

20.

Representation by Counsel.  The Parties acknowledge that (i) they have had the
opportunity to consult counsel in regard to this Release, (ii) they have read
and understand the Release and they are fully aware of its legal effect; and
(iii) they are entering into this Release freely and voluntarily, and based on
each Party's own judgment and not on any representations or promises made by the
other Party, other than those contained in this Release.

21.

Acceptance.   To accept this Release, Executive must sign and date below and
return an original copy to ViewRay within 21 days at the following address:
Attn: General Counsel, 1595 Wynkoop St., Ste. 900, Denver, CO, 80202.

22.

Right of Revocation/Effective Date:  The Executive has the right to revoke this
Release within seven (7) days after the Executive’s execution of this Release by
giving notice in writing of such revocation to ViewRay, Attention: General
Counsel, Email: legalteam@viewray.com. As such, the Release shall not become
effective until the Effective Date.  In the event that the Executive revokes
this Release prior to the Effective Date, this Release, and the promises
contained therein, shall automatically be deemed null and void.

 

The Executive represents and warrants that the Executive has read this Release
in its entirety, has been offered a period of twenty-one (21) days to review
this Release and incorporated release prior to its execution, and has been
advised in writing herein to consult with counsel.  The Executive further
represents and warrants that the Executive is of sound mind and fully
understands and voluntarily assents to all of the terms of the Release.

 

 

 

EXECUTIVE:

 

 

________________________________

Date:  ___________________________

 

VIEWRAY, INC.

 

 

By:  ____________________________

Its:   ____________________________

 

Date:  __________________________

 

 

 

17